Title: To Alexander Hamilton from Tench Coxe, 8 July 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, July 8, 1794. “A few days after the receipt of your letter of the 6 of April, requesting me to act temporarily in the War business of the Treasury, I found that little reliance was to be placed upon a cheap or even a certain supply of Gun powder within the United States. I was unable to get any good house to make a contract for 300 Tons which you authorized me to attempt, so as to leave an opportunity of ordering it from Europe.… In consequence I understood verbally that you had order’d 100 tons of salt petre to be imported. I beg leave to remind you that an impossibility to procure it here still continues and that it is likely to continue. Mr. Francis has not been able to procure even the balance of 93 Tons of the former orders for Salt Petre to him given in 1793.…”
